Citation Nr: 1752143	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for hypertension (claimed as high blood pressure), including as due to herbicidal agent exposure, and as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea, including as secondary to asbestosis and service-connected PTSD.

4.  Whether new and material evidence has been received to reopen a claim for service connection for asbestosis.

5.  Whether new and material evidence has been received to reopen a claim for service connection for right foot burn with scars and nerve damage.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1966 to October 1970, with subsequent service in the Naval reserves.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Notably, during the pendency of this appeal, the RO granted the Veteran's claim for service connection for PTSD with major depressive condition, and assigned an initial rating of 70 percent.  

The Veteran testified at a Board videoconference hearing in December 2016, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.   

The issues of new and material evidence for asbestosis and service connection for sleep apnea and right foot burn are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss did not have its onset in service, did not manifest within one year of service, and is not attributable to service, including noise the Veteran was exposed to during service.

2.  The Veteran is presumed to have been exposed to herbicidal agents while serving in the Republic of Vietnam during the Vietnam Era.  However, his claimed high blood pressure, diagnosed as hypertension, is not among the listed diseases eligible for presumptive service connection. 

3.  The probative evidence of record does not establish that the Veteran's claimed hypertension is the result of a disease or injury incurred in active duty service, including as due to presumed exposure to herbicidal agents; nor is the hypertension caused and/or aggravated by his service-connected PTSD.

4.  The Veteran's claim for service connection for right foot burn with scars and nerve damage was previously denied in an April 2008 rating decision, which determined the Veteran had no treatment findings or diagnosis of right foot burn with scars and nerve damage shown during military service, and that he had no residual right foot disability following service.  

5.  Evidence received since the RO's April 2008 rating decision is new and material because it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  Criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The April 2008 rating decision's denial of service connection for right foot burn with scars and nerve damage is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen the claim for service connection for a right foot burn with scars and nerve damage.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran was also provided with a VA audiological examination and neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board acknowledges that no VA medical examination or medical nexus opinion has been obtained with respect to the Veteran's service connection claim for hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  While the Board has considered the Veteran's lay assertions, the standards of McLendon are not met in this case.  The service treatment records are unremarkable for any complaint, treatment, or diagnosis of this condition.  Moreover, there is no allegation of treatment for or symptoms and manifestations of this condition during active service.  Thus, there is no in-service disease, injury, or event to which the Veteran's currently diagnosed disability could be related.  In essence, there is no probative or credible evidence of an in-service disease or injury for this issue, and no credible evidence of persistent/recurrent symptoms since service.  Therefore, a VA examination and medical nexus opinion is not warranted for the service connection claim for hypertension.  Moreover, there is no competent medical or lay evidence to support the notion that the Veteran's current hypertension disability is proximately due to or chronically aggravated by service-connected PTSD.

As the Board's decision to grant the Veteran's petition to reopen the claim for a right foot burn with scars and nerve damage is completely favorable, no further action is required to comply with the duties to notify and assist in that matter.  The Board, however, is remanding the service-connection claim for additional development, rather than immediately readjudicating it de novo on the merits.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection Claims-Hearing Loss and Hypertension

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A.  Bilateral Sensorineural Hearing Loss

In this case, the claimed disorder at issue, bilateral sensorineural hearing loss, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303 (b).

Service connection may also be granted for chronic disabilities, including sensorineural hearing loss (other organic diseases of the nervous system), if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. § 1110 ; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Veteran's service treatment records are unremarkable for indication of in-service noise exposure or in-service complaint, treatment or diagnosis of hearing loss, or decreased hearing acuity levels.  For instance, the September 1970 service separation examination found whispered voice test results at 15/15, bilaterally, and "normal" clinical evaluation of the ears.  However, the Board accepts that the Veteran experienced in-service noise exposure, as he testified to being exposed to weapons fire, without hearing protection, during initial duties as a deck seaman for one year on board the U.S.S. Long Beach until he was transferred to cook duties for the ship.  Indeed, in the Veteran's December 2016 hearing, he described exposure to acoustic trauma from "shooting of the guns and the missiles off the ship.  I was on the deck force and was assigned to a gun turret when we were taking on fire."  Hearing Transcript, at 2-3.

Moreover, the Veteran had auditory thresholds consistent with VA's regulatory definition of hearing loss in both ears at the January 2010 VA examination report and was diagnosed with bilateral sensorineural hearing loss.  38 C.F.R. § 3.385.
Nonetheless, even accepting the Veteran's contention of military noise exposure, the competent evidence simply fails to relate his in-service acoustic trauma to his current bilateral sensorineural hearing loss disability.  In fact, there is highly probative evidence discounting this notion in the November 2010 VA examiner's negative nexus opinion, which attributed the Veteran's current hearing loss to his own reported post-service occupational exposure to construction noise.  

The Veteran is certainly competent to testify concerning his history of difficulty hearing in his ears dating back to his in-service acoustic trauma, because this is capable of lay observation and experience.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  
Nonetheless, the Board also finds the Veteran's lay statements of hearing loss symptoms dating back to service to simply not be credible.  See Buchanan, 451 F.3d at 1331.  In short, his statements asserting a continuity of symptoms since in-service acoustic trauma are inconsistent with his reported history.  For instance, at the March 1976 Naval reserves enlistment examination, his reported history of medical problems shows he specifically denied having hearing loss at that time.  In another instance, at the November 2010 VA examination, which shows a post-service history of noise exposure from working in the construction industry, and another potential source of onset of his hearing loss symptoms.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds the Veteran's lay statements, concerning the history of his hearing loss symptoms, are not credible, and thus not probative in support of his claim.  

As described, the evidence of record is against the Veteran's claim for service connection for bilateral hearing loss, and his claim is denied.

B.  Hypertension, Including as Due to Herbicidal Agent Exposure, and as Secondary to Service-Connected PTSD

As a preliminary matter, the Board finds the Veteran is currently diagnosed with hypertension as confirmed by the October 2014 hypertension Disability Benefits Questionnaire (DBQ), which diagnosed hypertension, since March 2013.  Similarly, a review of private treatment records by Dr. S., shows onset of benign essential hypertension since at least May 2013.  Of note, the Veteran actually testified at a Board hearing in 2016 that he had not ever been diagnosed with hypertension.

The Board recognizes that the Veteran is presumed to have been exposed to herbicidal agents (e.g., Agent Orange), in light of his verified service during the Vietnam Era and briefly setting foot in the landmass of the Republic of Vietnam.  A review of his service personnel records, particularly the DD Form 214, verifies service during the Vietnam War era, from November 1966 to October 1970.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iii).  
Moreover, the Veteran asserts that while on board the U.S.S. Long Beach, during the Vietnam War era, he was exposed to Agent Orange while the ship was docked in Da Nang Harbor.  In particular, he testified that he was part of the "deck force" that went on land in the Republic of Vietnam while the ship was docked, to bring supplies on the ship.  Hearing Transcript, at 29.  Furthermore, such notion is verified by a VA internet listing (submitted by the Veteran) of ships exposed to Agent Orange during the Vietnam War era, including the U.S.S. Long Beach, which sent utility boats ashore with passengers on May 5, 1968.   

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Hypertension is not among the listed diseases for association with herbicidal agent exposure, for purposes of eligibility for the presumption.  38 U.S.C. § 1116 (a)(2); 38 C.F.R. § 3.309 (e).  In general, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -60 (May 7, 2009); Notice, 75 Fed. Reg. 32,540 (June 8, 2010).  Thus, as a preliminary consideration, presumptive service connection due to herbicide exposure appears to be precluded.  Nonetheless, the possibility remains of establishing his claim by a theory of direct service-incurrence.  

Service connection may also be granted for chronic disabilities, including hypertension, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Here, the Veteran does not meet the criteria for presumptive service connection for chronic diseases.  The record does not show hypertension was diagnosed, much less manifested to a compensable degree (10 percent) during service or within a year following separation, that is, by October 1971.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

There is no indication of in-service incurrence of hypertension.  For reference purposes, VA considers hypertension to be manifested by systolic predominantly 160 mm Hg or more, or diastolic pressure predominantly 90 mm Hg or more.  See M21-1, III.iv.4.E.1.a.  Pre-hypertension is defined as systolic pressure between 120mm and 139mm and diastolic pressure from 80mm to 89mm.  M21-1, III.iv.4.E.1.a. M21-1, III.iv.4.E.1.d.  A diagnosis of hypertension should be confirmed by blood pressure readings taken two or more times at least three different days.  M21-1, III.iv.4.E.1.c.  Even considering such benchmarks for indications of hypertension, the Board finds that the service treatment records are unremarkable for any complaint, treatment, or diagnosis of hypertension.  For instance, the September 1970 separation examination report does not make any diagnoses or other indications of hypertension, and in fact, the examiner assessed his blood pressure at that time at 120/60, or indicative of a normal blood pressure level.  Moreover, there is no allegation of treatment for or symptoms and manifestations of hypertension during active service.  

With regard to a nexus, there is no probative medical evidence of record establishing a relationship between his current hypertension and his period of active service.  Shedden, 381 F.3d at 1163.  See also 38 C.F.R. § 3.303 (a), (d).  Absent such evidence of a nexus, service connection is not in order for the Veteran's hypertension.  

As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additional causal evidence against the claims, and while not dispositive, is the lapse of so many years between discharge and the first documented diagnosis of hypertension, in approximately 2013.  This multi-decade passage of time after service provides highly probative evidence against this claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

With regard to lay evidence of a nexus between his current hypertension and service, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board emphasizes that the Veteran is not considered to be competent (meaning medically qualified) to diagnose hypertension or attribute alleged high blood pressure symptoms to hypertension either during or since active duty service; or to make statements regarding the etiology of his current hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159 (a)(2).  First, high blood pressure testing requires clinical testing, not lay observation, so he is not competent to assert that he experienced high blood pressure since service.  There is also no supportive clinical data (recorded blood pressure readings) documenting hypertension until many years post-service.  Second, hypertension is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  Rather, the determination of both the diagnosis and etiology of this disease requires medical expertise that the Veteran fails to possess.  There is then no need to address whether his lay statements in this regard are also credible.  Id.

The Board has also considered the possibility of secondary service connection.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, there is no competent medical opinion evidence supporting the notion of secondary service connection, particularly as caused and/or aggravated by service-connected PTSD.

The Board notes that, as a layman, the Veteran is not competent to attribute his high blood pressure readings as proximately due to or chronically aggravated by another disability, particularly the service-connected psychiatric disability of PTSD, as this is the type of assessment that requires specialized medical expertise and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

The Board concludes the evidence does not support the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

III.  New and Material Evidence--Right Foot Burn with Scars and Nerve Damage

Historically, service connection for right foot burn with scars and nerve damage was initially denied by an RO rating decision in April 2008.  Essentially, these decisions considered service treatment records and determined the Veteran had no treatment findings or diagnosis of right foot burn with scars and nerve damage shown during military service.  Moreover, the RO also considered available private treatment records and determined that he had no existing right foot disability following service.  This decision went unappealed, and there was no submission of new and material evidence within one year of the decision, such that the decision became final and binding on the Veteran.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a) and (b), 3.160(d), 20.302, 20.1103.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C. § 5108 ; 38 C.F.R. § 3.156 (a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.  

In contrast to the previous evidence of record, the Veteran has testified as to the details of his right foot injury during service, and identified that he incurred a 4 inch burn scar and post-burn infection in the course of cooking blueberry pies in 4 inch pans, when one such pan accidentally injured his right foot during ship maneuvers.  Hearing Transcript, at 24.  The Board notes that such contentions are consistent with the September 1970 separation report's finding of a "4 inch burn scar" but does not identify a part of the body, and this finding was not expressly considered by the prior final denial of this claim.  The Veteran has also submitted photographic evidence not previously of record that shows his right foot bandaged, clearly on board a naval ship when he was in service.  

He further testified that the scarring and numbness has been there ever since then.  Hearing Transcript, at 24.  Thus, the Veteran has made statements as to a history of chronic right foot scarring and numbness, which were previously unconsidered by the RO, but that he is competent to observe and experience as a layperson.  Id; see Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Such lay contentions are presumed credible for the limited purpose of reopening a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992) (In determining whether evidence is new and material, the credibility of the evidence is to be presumed).  Thus, these competent and presumed credible lay statements could serve as indication of a continuity of symptoms of a chronic right foot disability (i.e., burn residuals), thereby providing an alternative means to the nexus requirement to establishing service connection.  38 C.F.R. §§ 3.303(b) and 3.309(a).

Moreover, the Veteran is also competent, and presumed credible, to testify to the fact of a current right foot scar with current symptoms of numbness, thus also supporting the notion he has a current existing disability that may be service-connected.  Hearing Transcript, at 24.  

Taken together, the additional evidence of record at least triggers the duty to assist by providing a medical opinion on whether his present right foot scarring with numbness had its onset in or was related to his in-service right foot injury.  Thus, there is new and material evidence that meets the low threshold to enable reopening the previously denied right foot claim.  See Shade, 24 Vet. App. at 117-18.  The new evidence is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  


ORDER

The claim for service connection for bilateral sensorineural hearing loss is denied.

The claim for service connection for hypertension, including as due to herbicidal agent exposure and as secondary to service-connected PTSD, is denied.

As new and material evidence has been received, the claim for service connection for right foot burn with scars and nerve damage is reopened.  







REMAND

I.  VA Treatment Records

Regarding asbestosis and sleep apnea, the Agency of Original Jurisdiction (AOJ) needs to confirm if there are any outstanding VA treatment records.  The claims file contains VA treatment records containing pulmonary function testing, dated through March 2014 from Houston VA Medical Center (VAMC), which were printed in May 2015.  However, at the Veteran's December 2016 hearing, he testified to receiving more recent and regular VA outpatient treatment regarding his claimed asbestosis at the Beaumont, Texas facility.  See Board hearing transcript, at 15-19.  On remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records.  See 38 U.S.C. § 5103A (c)(2); 38 C.F.R. §§ 3.159 (c)(1) and (2); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Moreover, the Veteran testified at his hearing that he believes his currently diagnosed sleep apnea is linked to his lung condition from claimed exposure to asbestos.  Hearing Transcript, at 8.  Specifically, he asserts that doctors at Beaumont VA outpatient clinic concluded that miniature blood clots in his lungs, related to the asbestos, resulting in the Veteran not getting enough air in to breathe, or "tying the asbestos in with the sleep apnea".  Hearing Transcript, at 14.  To the extent the Veteran contends he is entitled to secondary service connection for his current sleep apnea disability, the Board determines his sleep apnea claim is inextricably intertwined with the asbestosis issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).  


II.  Right Foot Burn Injury, with Scars and Nerve Damage

With respect to the Veteran's claim for service connection for residuals of a right foot burn injury, he asserted at his hearing that he presently experiences right foot scar and numbness.  He is both competent to observe such disability and is also deemed credible since uncontradicted, and thus, provides probative indication of a present disability.  See Jandreau, 492 F.3d at 1377.  

He was also noted to have a 4 inch burn scar injury on his September 1970 separation physical.  Moreover, the Veteran has testified as to the details of his right foot injury during service, and identified that he incurred a 4 inch burn scar and post-burn infection in the course of cooking blueberry pies in 4 inch pans, when one such pan accidentally injured his right foot during ship maneuvers.  Hearing Transcript, at 24.  The Veteran has also submitted photographic evidence that shows his right foot bandaged, clearly on board a naval ship when he was in service.  

He further testified that the scarring and numbness has been there ever since an in-service burn injury to his foot.  Hearing Transcript, at 24.  Thus, the Veteran has made statements as to a history of chronic right foot scarring and numbness, which he is competent to observe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also deems such statements credible for the purpose of obtaining a VA examination and medical opinion on whether his right foot scarring and numbness had its onset in or was related to an in-service right foot burn injury.  The Board finds a remand is necessary for a VA examination and opinion on whether the Veteran's right foot scarring and numbness is etiologically linked to his period of active duty service from November 1966 to October 1970.  See  38 C.F.R. § 3.159(c)(4); and McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records, including from the Beaumont VA Outpatient Clinic and Houston VAMC, for asbestosis and sleep apnea, that have not been associated with the claims file.  

2.  Then, obtain a medical opinion to determine the nature and etiology of the Veteran's claimed right foot burn with scars and nerve damage.  Identify any burn injury residuals, providing diagnoses for any right foot injury, taking into account the Veteran's assertion of right foot scarring and nerve damage since service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's presently claimed right foot burn with scars and nerve damage, and any other identified right foot disorder, either began during or was otherwise caused by his active duty service from November 1966 to October 1970.  Why or why not?  

3.  Readjudicate the remaining claims.  If these claims are not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


